Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claims 3-5, the mol% limitations of Co, Cr, Ru, and Pt are interpreted to not include any Co, Cr, Ru, or Pt present in the oxide phase because the elements in the oxides are bonded to oxygen and thus the mol% would refer to the oxide as a whole rather than the individual elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Girt (US 20050058855 A1) in view of Sato (US 20110284373 A1).
	Regarding claim 1, Girt (US 20050058855 A1) teaches a layer comprising a CoPtCr alloy with an oxide phase comprising 2 to 7 mol% of Nb2O5 and up to 10 mol% of Cr or Co oxide, wherein the Co-based alloy may also contain Ru (para 0023). Girt also teaches that the alloy and oxide material may be formed from a target incorporating the oxide material (para 0047, 0054).
	Girt fails to explicitly teach the sputtering target has a content of 2 mol% to 5 mol% Nb2O5. However, one would have expected the use of any value within the Girt range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 2 to 7 mol% Nb2O5, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Girt fails to explicitly teach the sputtering target has an oxide content of 30 vol% or more and the molar ratio of Ru and Cr to Co is ½ or more. However, Sato (US 20110284373 A1), in the analogous art of magnetic recording films comprising a Co-based alloy and an oxide phase, teaches that the volume ratio of inorganic particles (oxides) in a sputtering target comprising an alloy that may contain Co, Cr, Pt, and Ru is 50% or less in order to produce a film with a granular structure and to form a recording film of a hard disk drive adopting the perpendicular magnetic recording system (para 0013-0017, 0027). Girt teaches a CoCrPtRu alloy with oxides in a main recording layer of a granular hard ferromagnetic material for a perpendicular magnetic recording medium (para 0010, 0014, 0023, 0047). Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an oxide volume ratio of 50% or less in a sputtering target for forming the main recording layer of Girt with a granular structure.
The combination of Girt and Sato teaches a volume percent of less than 50% but does not explicitly teach 30 vol% or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values less than 50 vol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Additionally, Sato teaches an alloy base material composition of 5 to 30 at% Cr, 5 to 30 at% Pt, and the remainder Co (para 0016), wherein the base material in paragraph 0016 can contain 0.5 at% to 10 at% Ru (para 0017) in addition to Co, Pt, and Cr. Girt is silent to the exact composition of the CoCrPtRu alloy in the recording layer. Therefore, because Sato teaches that such compositions were operable for magnetic recording layers, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy composition of Sato in the Girt layer, and associated target, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Girt and Sato teaches an alloy composition containing a ratio of (Cr+Ru) to Co ranging from 5.5/89.5 to 5/2 but does not explicitly teach that the ratio is ½ or more. However, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any (Cr+Ru) to Co ratio between 5.5/89.5 and 5/2, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Regarding claim 2, the combination of Girt and Sato teaches the metal oxide other than the Nb2O5 may be a Co based oxide or Cr based oxide, such as CoO or Cr2O3 (Girt para 0023).
Regarding claim 3, the combination of Girt and Sato teaches the target contains between 20% (when 40% Cr, 30% Pt, and 10% Ru) and 89.5% (when 5% Cr, 5% Pt, and 0.5% Ru) in the alloy phase of the target (Sato para 0016-0017). Considering the molar content of 2-7 mol% Nb2O5 and up to 10 mol% of Co or Cr oxide (Girt para 0023), the overall mol% of cobalt would change. Specifically, the content would range from 16.6% (when 7 mol% Nb2O5, 10 mol% Cr or Co oxide, 40 at% Cr, 30 at% Pt, and 10 at% Ru) to 87.7% (when 2 mol% Nb2O5, less than 0.1 mol% Co or Cr oxide, 5% Cr, 5% Pt, and 0.5% Ru) (see example calculation). Though the combination of Girt and Sato fails to explicitly teach 15 to 60 mol% of Co, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Co content between 16.6 and 87.7 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Example Calculation
With 100 mol basis of alloy, 40 mol of Cr, 30 mol of Pt, 10 mol of Ru, and 20 mol of Co as well as 7 mol of Nb2O5 and 10 mol of Co or Cr oxide, when phases are combined, the number of moles of Nb2O5 and Co or Cr oxide is added to the number of moles of alloy (100) multiplied by the total oxide molar fraction (0.17) and divided by the molar fraction of the alloy (0.83). Therefore, in this case, there are 100*(0.17/0.83) = 20.48 moles of oxide
                
                    C
                    o
                     
                    m
                    o
                    l
                    %
                    =
                    
                        
                            m
                            o
                            l
                             
                            C
                            o
                        
                        
                            T
                            o
                            t
                            a
                            l
                             
                            m
                            o
                            l
                        
                    
                    *
                    100
                    =
                    
                        
                            20
                        
                        
                            100
                            +
                            20.48
                        
                    
                    *
                    100
                    =
                    16.6
                     
                    m
                    o
                    l
                    %
                
            
	Regarding claim 4, the combination of Girt and Sato teaches 5 to 40 at% Cr and 0.5 to 10 at% Ru in the alloy phase of the target (Sato para 0016-0017). Considering the molar content of 2-7 mol% Nb2O5 and up to 10 mol% of Co or Cr oxide (Girt para 0023), the overall mol% of Cr would change. Specifically, the Cr and Ru content would vary between 4.565 mol% (when 5 at% Cr, 0.5 at% Ru, 7 mol% Nb2O5, 10 mol% Cr or Co oxide) and 49 mol% (when 40 at% Cr, 10 at% Ru, 2 mol% Nb2O5, and less than 0.01 Cr or Co oxide). Though the combination of Girt and Sato fails to explicitly teach 30 to 60 mol% of Cr and Ru, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Cr and Ru content between 4.565 mol% and 49 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Regarding claim 5, the combination of Girt and Sato teaches 5 to 30 at% Pt in the alloy phase of the target (Sato para 0016). Considering the molar content of 2-7 mol% Nb2O5 and up to 10 mol% of Co or Cr oxide (Girt para 0023), the overall mol% of Pt would change. Specifically, the Pt content would vary between 4.15 mol% (when 5 at% Pt, 7 mol% Nb2O5, 10 mol% Cr or Co oxide) and 29.4 mol% (when 30 at% Pt, 2 mol% Nb2O5, and less than 0.01 Cr or Co oxide). Though the combination of Girt and Sato fails to explicitly teach 5 to 30 mol% of Pt, one would have expected the use of any value within the Sato range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any Cr and Ru content between 4.15 to 29.4 mol%, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Regarding claim 6, the combination of Girt and Sato teaches forming a using a sputtering target to form a stabilization (intermediate) layer 6 comprising CoCrPtRu alloy, Nb2O5, and a Cr or Co oxide (para 0023, 0044, 0047; Figs. 5-6) atop a interlayer (base layer) 4 that may contain Ru (para 0043; Figs. 5-6).
	Regarding claim 7, the combination of Girt and Sato teaches forming a main recording (magnetic) layer 5 atop the stabilization (intermediate) layer 6, wherein the main recording layer may comprise a Co and Pt containing alloy and may be deposited by a sputtering target (para 0023, 0047, 0049, 0054; Figs. 5-6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goto (US 20150214017 A1) teaches a sputtering target comprising CoCrPtRu and multiple oxides, wherein the oxide may be Nb2O5, and wherein the content of the oxides is slightly above 30.4 vol%. Nakagawa (US 20090052074 A1) teaches a CoRu alloy that may include a Nb2O5 oxide of 1.5-2.5 mol%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797